                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION



ELSA FABIOLA MEJIA,                                               Civ. No. 2:18-cv-01903-SU

                       Plaintiff,                                 OPINION & ORDER
               v.

LAMB WESTON, INC.,

                  Defendant.
_______________________________________
SULLIVAN, Magistrate Judge.

       Plaintiff Elsa Fabiola Mejia brings this action against her employer, Defendant Lamb

Weston, Inc., alleging claims for workers’ compensation discrimination, disability discrimination,

failure to reemploy or reinstate, and denial of protected family leave following a workplace injury.

This matter comes before the Court on a Motion for Summary Judgment filed by Defendant. ECF

No. 9. The Court heard oral argument on the motion on November 8, 2019. ECF No. 22. All

parties have consented to magistrate jurisdiction. ECF Nos. 23, 24, 25. For the reasons set forth

below, Defendant’s Motion for Summary Judgment is GRANTED.

                                      LEGAL STANDARD

       Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, affidavits, and admissions on file, if any, show “that there is no genuine dispute

as to any material fact and the [moving party] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Substantive law on an issue determines the materiality of a fact. T.W. Elec. Serv.,

Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). Whether the evidence is




Page 1 –OPINION & ORDER
such that a reasonable jury could return a verdict for the nonmoving party determines the

authenticity of the dispute. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The moving party has the burden of establishing the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party shows the

absence of a genuine issue of material fact, the nonmoving party must go beyond the pleadings

and identify facts which show a genuine issue for trial. Id. at 324.

       Special rules of construction apply when evaluating a summary judgment motion: (1) all

reasonable doubts as to the existence of genuine issues of material fact should be resolved

against the moving party; and (2) all inferences to be drawn from the underlying facts must be

viewed in the light most favorable to the nonmoving party. T.W. Elec., 809 F.2d at 630-31.

                                         BACKGROUND

       Plaintiff Elsa Fabiola Mejia began working for Defendant Lamb Weston, Inc. on March

11, 2014. Am. Compl. ¶ 4, ECF No. 1-1. In 2016, she was employed as a process operator,

often working night shifts. Jagelski Decl. Ex J, at 31, ECF No. 12-10.

       The job description for a process operator shows it to be a physically demanding job

overseeing the operation of large potato-processing machines. Cooper Decl. Ex. I. ECF No. 10.

In her deposition, Plaintiff testified that her work required her to unplug potato-processing lines,

open machinery chambers, shovel spilled product into carts, clean the floors, push large carts

around the floor, climb stairs, use ladders, and clean floors. Jagelski Decl. Ex. J, at 10-28

       On May 10, 2016, Plaintiff’s right hand was injured on the job. Compl. ¶ 5. She

attempted to unplug a jammed piece of equipment, which unexpectedly clamped down on her

hand. Jagelski Decl. Ex. J, at 2-3. She reported her injuries to the plant nurse, but declined

further treatment and returned to work. Cooper Decl. ¶2; Ex. A. With the exception of two days




Page 2 –OPINION & ORDER
off to care for a sick child, she worked her normal schedule for the next three weeks. Cooper

Decl. ¶ 3.

       On June 3, 2016, Mike Cooper, Defendant’s Human Resources Manager, learned that

Plaintiff had seen a doctor and that she had opened a short-term disability claim. Cooper Decl. ¶

4. Plaintiff’s doctor released her to work from June 2, 2016, with the limitation of no use of her

right hand. Cooper Decl. Ex. D at 3. Plaintiff was to be re-evaluated on June 6, 2016. Id. On

June 9, 2016, Plaintiff’s doctor released her for light duty work for three weeks with no right-

hand use. Cooper Decl. Ex D, at 4.

       Plaintiff reported for work on June 10, 2016. Cooper Decl. ¶ 7. Defendant attempted to

accommodate Plaintiff’s limitations by assigning her general labor work, primarily inspecting

bags on the trim line, which could safely be done with one hand. Id. Plaintiff declined the

general labor work. Id. at ¶ 8.

       On June 30, 2016, after the one hand restriction expired, Plaintiff was offered a

temporary modified duty agreement to work on the trim line in order to accommodate a

limitation restricting Plaintiff from shoveling or lifting fifteen pounds on a more than occasional

basis. Cooper Decl. Ex. E at 1. On July 1, 2016, Plaintiff declined because she indicated the

trim line was too difficult and caused swelling in her hand. Id. at 2.

       Plaintiff’s doctor excused her from work beginning on July 1, 2016, and that no-work

limitation was extended until November 2016. Cooper Decl. Ex. D at 5-9. On November 11,

2016, Plaintiff was released back to work but limited to using only her left hand with weight

limitations. Id. at 10. Those restrictions continued for over a year until Plaintiff was cleared to

return to work on December 15, 2017, following surgery in November 2017. Id. at 10-15.




Page 3 –OPINION & ORDER
         Plaintiff received workers’ compensation payments alternating between partial and total

temporary disability from June 2, 2016, through January 16, 2017. Cooper Decl. Ex. F. Plaintiff

was declared medically stationary on January 16, 2017, and her workers’ compensation case

closed on February 22, 2017. Id. However, as noted, Plaintiff remained under physician-ordered

restrictions limiting the use of her right hand until December 15, 2017. Cooper Decl. Ex. D at

12-15.

         On February 24, 2017, after her workers’ compensation claim closed, Plaintiff contacted

Defendant to ask if alternative positions were available. Cooper Decl. ¶ 10; Vall-llobera Decl.

Ex. 1, at 63-64, ECF No. 16-1. Defendant did not have any work available that Plaintiff could

perform one-handed at that time. Cooper Decl. ¶ 11. In her deposition, Plaintiff testified that she

understood this to mean that she had been terminated, although Defendant never told Plaintiff

that she had been terminated. Vall-llobera Decl. Ex. 1, at 63-64. Defendant’s records reflect that

Plaintiff was on unpaid medical leave throughout 2017. Cooper Decl. Ex. B, at 4-10.

         Defendant paid for 80% of Plaintiff’s medical insurance premiums from the day she was

hired until March 2017. Cooper Decl. ¶ 15. After her workers’ compensation claim was closed

in February 2017, Plaintiff stopped making her 20% contribution, and her insurance was

cancelled in March 2017. Id.

         As noted, Plaintiff underwent surgery in November 2017 and was released to full duty on

December 15, 2017. Cooper Decl. Ex. D, at 14-15. On December 6, 2017, Plaintiff met with

Cooper to discuss her return to work. “Various positions on different shifts were discussed and

[Plaintiff] expressed interest in the Lab Tech position.” Cooper Decl. ¶ 12. Because of her

seniority within the company, Plaintiff was able to move to the day shift as a lab tech. Id. at ¶13.




Page 4 –OPINION & ORDER
        The record indicates that Plaintiff continues to be employed with Defendant as a lab tech

and that she now earns slightly more in that position than she earned as a process operator before

her injury. Cooper Decl. ¶ 14.

                                         DISCUSSION

        Plaintiff brings claims for (1) workers’ compensation discrimination in violation of ORS

659A.040; (2) failure to reemploy in violation of ORS 659A.046; (3) failure to reinstate in

violation of ORS 659A.043; (4) disability discrimination in violation of the Americans with

Disabilities Act (“ADA”) 42 U.S.C. § 12101; (5) violation of the Oregon Family Leave Act

(“OFLA”) ORS 659A.183; (6) disability discrimination in violation of the Oregon Rehabilitation

Act, ORS 659A.112; and (7) unlawful discrimination for using legal procedures to protect against

disability discrimination in violation of the Oregon Rehabilitation Act, ORS 659A.109. Defendant

moves for summary judgment on all claims.

   I.      Plaintiff’s First Claim: Discrimination for Seeking Workers’ Compensation

           Benefits

        Plaintiff’s first claim alleges discrimination against a worker seeking workers’

compensation benefits, in violation of ORS 659A.040. This claim requires an employee to show

(1) that the employee invoked the workers’ compensation system; (2) that the employer

discriminated or retaliated against the employee in hiring, tenure, terms, or conditions of the

employee’s employment; and (3) that the employer discriminated or retaliated against the

employee because she invoked the workers’ compensation system. Davis v. Tri-County Metro.

Transp. Dist., 45 F. Supp.3d 1222, 1238 (D. Or. 2014).

        In assessing claims under ORS 659A.040, federal courts apply the burden-shifting

framework established by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).




Page 5 –OPINION & ORDER
Snead v. Metro. Prop. Cas. Ins. Co., 237 F.3d 1080, 1090-94 (9th Cir. 2001); Davis, 45 F. Supp.3d

at 1238. Under McDonnell Douglas, after a plaintiff proves a prima facie case of retaliation, the

employer must present evidence of a legitimate, non-discriminatory reason for the adverse action.

Snead, 237 F.3d at 1093-94. If the employer meets this burden, the onus shifts back to the plaintiff

to show that the non-retaliatory reason given by the employer is merely a pretext for

discrimination. Id.

       In the present case, the parties do not dispute that Plaintiff invoked the workers’

compensation system following her on-the-job injury. Defendant contends that Plaintiff cannot

meet the remaining elements of the claim because she did not suffer an adverse employment action.

       Courts within this District have found that ORS 659A.040 is “substantively an anti-

retaliation statute, because it seeks to protect employees for what they do—their conduct in

invoking or otherwise utilizing Oregon’s worker’s compensation system—and not for who they

are.” Davis, 45 F. Supp.3d at 1240. There is some division of opinion, however, as to the

consequences of that distinction. In Anderson v. Hibu, Inc., 26 F. Supp.3d 1019 (D. Or. 2014), the

court adopted a broad interpretation, holding that to show an “adverse employment action,” a

plaintiff “must show that a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a reasonable worker

from applying for benefits or invoking the procedures provided for in ORS chapter 656.” Id. at

1026. In Davis, by contrast, the court noted that the plain terms of ORS 659A.040 require

discrimination specifically “with respect to hire or tenure or any term or condition of employment.”

Davis, 45 F. Supp.3d at 1241; ORS 659A.040(1). “To qualify as adverse, the action must be more

disruptive than a mere inconvenience or alteration of job responsibilities. A materially adverse

change might be indicated by a termination of employment, a demotion evidenced by a decrease




Page 6 –OPINION & ORDER
in wage or salary, a less distinguished job title, a material loss of benefits, significantly diminished

material responsibilities, or other indices that might be unique to a particular situation.” Marrazzo

v. Leavitt, 719 F. Supp.2d 1297, 1307 (D. Or. 2010) (quoting Crady v. Liberty Nat. Bank and Trust

Co., 993 F.2d 132, 136 (7th Cir. 1993)). However, “[p]otentially adverse employment actions that

are not final or lasting are insufficient to constitute actionable adverse actions.” Id.

         Plaintiff contends that she was terminated after her workers’ compensation claim was

closed on February 22, 2017.1 In her deposition, Plaintiff testified that she called Defendant after

February 24, 2017, and asked for work but was told that there were no available positions that

were consistent with her limitations. Vall-llobera Decl. Ex. 1, at 63-64; Olson Decl. Ex. K, at 3-

6, ECF No. 19. When asked if she was told she had been fired, Plaintiff testified that she was

terminated “not by words, but by acts.” Id. Plaintiff testified that she was not given a final

paycheck by Defendant, Olson Decl. Ex. K, at 7, and Defendant’s records reflect that Plaintiff was

on unpaid medical leave throughout 2017. Cooper Decl. Ex. B, at 4-10. Plaintiff was also given

a letter telling her to keep in contact with Defendant’s H.R. department. Olson Decl. Ex. K, at 3.

It seems that Plaintiff subjectively believed that she had been terminated from her employment

after February 24, 2017, but the record shows that she had not, in fact, been terminated. On this

record, the Court concludes Plaintiff did not suffer an adverse employment action.

         Even assuming Plaintiff had suffered an adverse employment action, Defendant has

presented evidence that the failure to offer Plaintiff a position after her workers’ compensation

claim closed was due to a lack of available positions that could safely accommodate Plaintiff’s


1
  In her Amended Complaint, Plaintiff appears to allege that her transfer to less desirable positions following her
injury constituted retaliation and discrimination. In its Motion for Summary Judgment, Defendant points out that
these transfers were temporary and meant to accommodate Plaintiff’s post-injury limitations. In her Response,
Plaintiff only argues that her alleged termination constituted an adverse employment action. The Court construes
this as a tacit concession by Plaintiff and so confines its analysis to the alleged termination. See, e.g., Bolbol v. City
of Daly City, 754 F. Supp.2d 1095, 1115 (N.D. Cal. 2010) (a plaintiff concedes an issue by failing to address it in an
opposition brief on summary judgment).


Page 7 –OPINION & ORDER
ongoing medical restrictions. Under McDonnell Douglas, the burden shifts to Plaintiff to show

that Defendant’s proffered explanation is a pretext for unlawful discrimination or retaliation.

Plaintiff has failed to meet this burden. “[M]erely expressing a belief that an employer’s actions

are improper without providing additional evidence supporting that belief is not enough to present

a triable issue of material fact.” Lanyon v. Interfor U.S., Inc., Case No. 1:16-cv-2058-MC, 2018

WL 1976023, at *4 (D. Or. April 26, 2018). The Court therefore concludes that Defendant is

entitled to summary judgment on Plaintiff’s first claim.

   II.      Plaintiff’s Second and Third Claims: Failure to Reinstate or Reemploy

         ORS 659A.043 and ORS 659A.046 provide reinstatement and reemployment rights to

workers with compensable injuries.

         Those statutes mandate that, upon demand, a worker who sustains a compensable
         injury shall be reinstated to the worker’s former position (if it exists and is
         available) or an existing vacant and suitable position if the worker is not disabled
         from performing the duties of those positions, ORS 659A.043(1), or reemployed at
         another available and suitable position if the worker is disabled from performing
         the duties of the worker’s former regular employment, ORS 659A.046. Any such
         reinstatement or reemployment is subject to seniority rights and other employment
         restrictions in collective bargaining agreements (ORS 659A.043(2); ORS
         659A.046(4)) and terminates three years from the date of injury or sooner if the
         worker participates in vocational assistance under ORS 656.340, accepts suitable
         employment with another employer after becoming medically stationary, or refuses
         a bona fide offer of suitable light duty or modified employment prior to becoming
         medically stationary (ORS 659A.043(3)(a); ORS 659A.046(3)). Violation of either
         statute is an unlawful employment practice. ORS 659A.043(5); ORS 659A.046(6).

Lane v. Hood River Cnty., No. 08-CV-428-ST, 2009 WL 1662990, at *9 (D. Or. June 11, 2009).

         In order to state a prima facie case of failure to reemploy under ORS 659A.046, an

employee must show that (1) the employee suffered a compensable on-the-job injury; (2) the

employee was disabled from performing the duties of her former position; (3) the employee made

a timely demand for reemployment; (4) at the time of that demand a suitable position was available;

and (6) the employer failed to reemploy the employee in the available suitable position. Davis, 45



Page 8 –OPINION & ORDER
F. Supp.3d at 1243. The test for reinstatement under ORS 659A.043 is “substantially similar.”

Smith v. Consol. Pers. Corp., No. 98-969-AS, 2000 WL 294076, at *5 (D. Or. Jan. 27, 2000).

       In this case, the job description for Plaintiff’s original position as a processing operator

reflects that it was a physically demanding job that required the use of both hands. Cooper Decl.

Ex. I. In her deposition, Plaintiff testified that there were aspects of the position, like resolving

plugs, pushing heavy carts, climbing ladders, or shoveling, that required the use of both hands.

Jagelski Decl. Ex. J, at 10, 17-24, 28. After her on-the-job injury, Plaintiff was not able to use her

right hand and so no longer able to perform those tasks.

       Plaintiff’s workers’ compensation benefits ended on January 16, 2017, and her workers’

compensation claim was closed on February 22, 2017. Cooper Decl. Ex. F. Although Plaintiff

sought to return to work at that point, she had a non-compensable injury that prevented her from

using her right hand through December 15, 2017. Cooper Decl. Ex. D, at 10-15. With those

restrictions, Plaintiff could not perform the functions of her original position and so could not be

reinstated.

       As previously noted, ORS 659A.043(1) requires that if an employee’s original position is

not available, she be reinstated in a position that is “vacant and suitable.” ORS 659A.046(1)

provides that if an employee is, like Plaintiff, disabled from performing the duties of her prior

position, she shall be reemployed “at employment which is available and suitable.”

       As discussed in the previous section, Plaintiff contacted Defendant on February 24, 2017,

to ask about alternative employment. Vall-llobera Decl. Ex. 1, at 63-64; Olson Decl. Ex. K, at 3-

6. Defendant has presented evidence that it did not have any available positions that could be

performed with one hand at that time. Cooper Decl. ¶ 11. Plaintiff has not presented any contrary

evidence to demonstrate the existence of a position that was “vacant and suitable” or “available




Page 9 –OPINION & ORDER
and suitable.” Accordingly, the Court concludes Defendant is entitled to summary judgment on

Plaintiff’s second and third claims.

   III.      Plaintiff’s Fourth, Sixth, and Seventh Claims: Disability Discrimination under the

             ADA and the Oregon Rehabilitation Act

          Plaintiff’s fourth claim, for disability discrimination under the ADA, 42 U.S.C. § 12101,

and her sixth and seventh claims, for disability discrimination under the Oregon Rehabilitation

Act, ORS 659A.109 and ORS 659A.112, are closely interrelated. In all three claims, Plaintiff

alleges Defendant failed to engage in an interactive process with her to find accommodations that

would allow her to return to work, either in her original position or in another position.

          Both the ADA and the Oregon Rehabilitation Act prohibit discrimination on the basis of

disability in hiring, advancement, compensation or other terms and conditions of employment. See

42 U.S.C. § 12112(a) (prohibiting discrimination on the “basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of employment.”); ORS

659A.112(1) (“It is unlawful employment practice for any employer to refuse to hire, employ or

promote, to bar or discharge from employment or to discriminate in compensation or in terms,

conditions or privileges of employment on the basis of disability.”).

          To state a prima facie case of employment discrimination under § 12112, a plaintiff must

allege (1) that she is “disabled” within the meaning of the ADA; (2) she is a “qualified individual”

as defined by the ADA; and (3) she suffered an adverse employment action on the basis of her

disability. Davis, 45 F. Supp.3d at 1246 (citing Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243,

1246 (9th Cir. 1999)). “A plaintiff must establish that the defendant’s actions were motivated, at

least in part, by an unlawful discriminatory (or retaliatory) animus.” Kelly v. Boeing Co., 400 F.




Page 10 –OPINION & ORDER
Supp.3d 1093, 1107 (D. Or. 2019) (citing Head v. Glacier Nw., Inc., 413 F.3d 1053, 1065 (9th Cir.

2005)).

          The Oregon Rehabilitation Act, ORS 659A.103 to 659A.144, is to be “construed to the

extent possible in a manner that is consistent with any similar provision of the federal Americans

with Disabilities Act of 1990, as amended by the federal ADA Amendments Act of 2008 and as

otherwise amended.” ORS 659A.139(1). In practical terms, this means that “[t]he standard for

establishing a prima facie case of discrimination under Oregon law is identical to that used in

federal law.” Snead, 237 F.3d at 1087. Plaintiff’s sixth claim, for violation of ORS 659A.112,

and her seventh claim, for violation of ORS 659A.109, therefore follow the same analysis as

Plaintiff’s ADA claim.

          The McDonnell Douglas burden-shifting framework, discussed in a previous section,

applies to claims under the ADA and the Oregon Rehabilitation Act. See, e.g., Kelly, 400 F.

Supp.3d at 1107 (“The Court applies the familiar burden-shifting framework outlined in

McDonnell Douglas Corp. v. Green to ADA and Oregon disability discrimination and retaliation

claims.” (internal quotation marks and citation omitted)).

          First, Defendant contends Plaintiff’s hand injuries, both the on-the-job injury that was

deemed resolved in January 2017 and the non-work-related injury that prevented Plaintiff from

using her right hand before December 2017, were not “disabilities” within the meaning of the ADA

and the Oregon Rehabilitation Act. It is not necessary, however, for the Court to resolve this issue

because, as discussed in the previous section, Plaintiff did not suffer an adverse employment

action.

          Although Plaintiff believed that she had been terminated when Defendant told her there

were no available positions that could accommodate her limitations, the record shows that Plaintiff




Page 11 –OPINION & ORDER
remained on medical leave. Even if Plaintiff were able to establish a prima facie case, Plaintiff

has not presented any evidence that Defendant’s stated reasons for not allowing her to resume her

work as a process operator were pretextual and so her ADA and Oregon Rehabilitation Act claims

fail under the McDonnell Douglas analysis. The Court therefore concludes Defendant is entitled

to summary judgment on Plaintiff’s fourth, sixth, and seventh claims.

   IV.       Plaintiff’s Fifth Claim: The Oregon Family Leave Act

         The Oregon Family Leave Act (“OFLA”) prohibits an employer from denying family leave

to any eligible employee or from retaliating or discriminating against an individual because the

individual inquired about the provision of the OFLA, submitted a request for family leave, or

invoked any provision of the OFLA. ORS 659A.183. Under the OFLA, an eligible employee who

returns to work after taking family leave is entitled to be restored to the position she held when the

leave commenced, if that position still exists. ORS 659A.171(1). Additionally, if an employee is

provided with group health insurance, the employee is entitled to the continuation of group health

insurance during the period of leave on the same terms as if the employee had continued to work,

although the employee must continue to make contributions to the cost of the health insurance

premiums. ORS 659A.171(5)(b). In the absence of damages, a claim under the OFLA fails. Doby

v. Sisters of St. Mary of Oregon, No. 3:13-cv-0977-ST, 2014 WL 3943713, at *10 (D. Or. Aug.

11, 2014).

         In the present case, Plaintiff alleges that she was denied OFLA leave for the period between

the closure of her workers’ compensation claim in February 2017 and when her doctor declared

her able to return to work in December 2017. The parties dispute whether Plaintiff was entitled to

OFLA leave in February 2017, but it is not necessary to resolve the question of Plaintiff’s




Page 12 –OPINION & ORDER
eligibility because Defendant did not deny Plaintiff any benefit to which she would have been

entitled under the OFLA.

       As noted, Plaintiff was not terminated after her workers’ compensation claim closed and

remained on Defendant’s books as being on unpaid medical leave due to her continuing medical

limitations. Plaintiff argues that she could have worked in alternative positions between February

2017 and December 2017, but the only evidence in the record shows that Defendant had no

available positions that could be worked with one hand. Once Plaintiff was cleared to return to

work in December 2017, Defendant discussed possible positions for Plaintiff and she chose her

current position in the lab, in part because Plaintiff’s seniority with the company entitled her to

work the day shift in the lab. Cooper Decl. ¶¶ 12-13; Jagelski Decl. Ex. J, at 4-6.

       As for Plaintiff’s medical insurance coverage, the OFLA requires that the employee

“continue to make any regular contributions to the cost of the health insurance premiums.” ORS

659A.171(5)(b). In this case, Defendant never refused to maintain Plaintiff’s group health

insurance coverage and continued to pay its potion of the premium amount until Plaintiff’s

defaulted on her contribution in March 2017. Cooper Decl. ¶¶ 15-16. Such a default would have

excused Defendant from continuing to pay its portion of the premium, even under the OFLA.

       On this record, the Court concludes that Plaintiff suffered no damages as a result of the

alleged failure to provide OFLA leave. Plaintiff’s OFLA claim therefore fails and Defendant is

entitled to summary judgment on this claim.




Page 13 –OPINION & ORDER
                                    CONCLUSION

       Defendant’s Motion for Summary Judgment, ECF No. 9, is GRANTED and final judgment

shall be entered accordingly.

       It is so ORDERED and DATED this 22nd day of January, 2020.


                                        /s/ Patricia Sullivan
                                        Patricia Sullivan
                                        United States Magistrate Judge




Page 14 –OPINION & ORDER
